987 So.2d 784 (2008)
Eugennie CARGILL, a/k/a Eugenia Cargile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1661.
District Court of Appeal of Florida, Third District.
August 6, 2008.
Ronald Haber, Miami, for appellant.
*785 Bill McCollum, Attorney General, for appellee.
Before WELLS, SHEPHERD, and SUAREZ, JJ.
WELLS, Judge.
We affirm the denial of Eugennie Cargill's Rule 3.850 postconviction motion to set aside a conviction which became final in 1999. We agree with the trial court that the motion was untimely. See Fla. R.Crim. P. 3.850(b) (providing that, other than in motions to vacate sentences that exceed the limits provided by law, no Rule 3.850 motion "shall be filed or considered... if filed more than 2 years after the judgment and sentence become final in a noncapital case").